Citation Nr: 0826868	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-33 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1967 to 
November 1970.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in July 2006.  This matter was 
originally on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Columbia, South Carolina.

In January 2006, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran's PTSD is not related to active service.

2.  The veteran's hepatitis C is not related to active 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

2.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, [the 
extensive evidence] or [all of the evidence] submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

Pursuant to the Board's July 2006 Remand, the Appeals 
Management Center (AMC) issued a corrective letter in 
accordance with the Veterans Claims Assistance Act (VCAA), 
obtained Social Security Administration (SSA) records, 
obtained VA treatment records from April 2003, afforded the 
veteran a VA examination to ascertain the etiology of his 
hepatitis C, and issued a Supplemental Statement of the Case 
(SSOC).  Based on the foregoing actions, the Board finds that 
there has been compliance with the Board's July 2006 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Letters dated in 
June 2003 and July 2006 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The July 2006 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet App. at 
120.  

In addition, the July 2006 letter advised the veteran of how 
VA determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although the July 2006 letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in November 2007.  

The veteran's service medical records, VA medical treatment 
records, and SSA records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examinations in November 2002, July 2003, and November 2006. 
38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service connection

The veteran contends that his current PTSD and hepatitis C 
are related to his military service.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

a.	PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 8 C.F.R. § 3.304(f)(1).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

The veteran's service personnel records indicate that he was 
in Vietnam from January 24, 1970 to November 15, 1970.  
However, there is no indication in his service records that 
the veteran participated in combat.  Therefore, the veteran's 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.  Cohen, 10 Vet. App. at 142; Doran, 6 
Vet. App. at 289.  In considering whether there is credible 
supporting evidence that an in-service stressor occurred, the 
Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  

At the VA examination in November 2002, the veteran reported 
that he had difficulty talking about his experiences in the 
service, that he did not want to go into detail, but that he 
did see a lot of action.  

VA treatment records from March 2002 to October 2006 indicate 
that a July 2002 Mental Health Assessment record notes that 
the veteran reported being attacked, being in a fire, flood, 
or natural disaster, being in combat, being in a bad 
accident, being threatened by a weapon, and seeing someone 
being badly injured or killed.  A November 2003 Psychosocial 
Assessment record notes that the veteran's experiences 
included being attacked, being in combat, being threatened 
with a weapon, and seeing someone badly injured or killed.  
At that assessment, the veteran reported witnessing mines 
blowing up injuring and killing soldiers and being injured in 
the leg.     

At the travel board hearing, the veteran reported that he 
witnessed U.S. casualties and that there were times that 
people shot at him and he shot back.

The Board notes that the record includes the diagnoses of 
PTSD related to combat.  However, notwithstanding the 
diagnoses of PTSD related to combat, the evidence of record 
does not provide corroboration or verification of any in-
service stressor.  Simply put, the veteran has not provided 
enough specific information regarding any alleged in-service 
stressor to have meaningful research conducted.  In October 
2002, the RO sent a letter to the veteran advising him that 
he needed to provide specific details of the veteran's 
alleged incidents that resulted in his PTSD.  This was not 
done.

While VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).

The objective evidence of record does not show that the 
veteran engaged in combat with the enemy; and, therefore, his 
statements alone are not sufficient to establish the 
occurrence of an in-service stressor.  In addition, the 
veteran has failed to allege an in-service stressor with 
particular detail in which to allow meaningful research to be 
conducted.  With no corroborating credible supporting 
evidence that a stressor actually occurred, the requirements 
for a grant of service connection for PTSD are not met.  38 
C.F.R. § 3.304(f).  

b.	Hepatitis C

The first question that must be addressed is whether 
incurrence of hepatitis C is factually shown during service.  
The Board concludes it was not.  The service medical records 
are absent complaints, findings or diagnoses of hepatitis 
during service.  Thus, there is no medical evidence that 
shows that the veteran suffered from any type of hepatitis 
during service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The post-
service medical records indicate diagnosis of hepatitis C 
infection sometime in the early 2000s.  In light of the lack 
of any relevant history reported between the veteran's date 
of discharge in November 1970 and the date of symptomatology 
in the early 2000s, service connection is not warranted under 
38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. § 
3.303(d). To prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  In this case, the veteran clearly 
has been diagnosed with Hepatitis C.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disability and military 
service.

The Board points out that risk factors for hepatitis C 
include blood transfusions before 1992, hemodialysis, 
intravenous (IV) drug use, intranasal cocaine, high-risk 
sexual activity, accidental exposure while a health care 
worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades.  VBA Letter 211B (98-
110) November 30, 1998.

At the July 2003 VA examination, the veteran reported IV drug 
abuse and unsafe sexual activity while in Vietnam.  VA 
treatment records dated from March 2002 to October 2006 
indicate that there was an unclear route of transmission as 
the veteran denied IV drug abuse or prior blood transfusion.  
At the January 2006 travel board hearing, the veteran 
testified that "everybody used everybody's utensils and ... 
razor blades ..." but that he did not get any tattoos over in 
Vietnam.

At the November 2006 VA examination, the veteran reported 
that he snorted cocaine and injected opium in the past, but 
he denied any tattoos, being sexually promiscuous, or 
receiving a blood transfusion.  After interview with the 
veteran, a review of his claims file and electronic records, 
and physical examination, the veteran was diagnosed with 
chronic hepatitis c viral infection.  The examiner opined 
that the veteran's hepatitis C was less likely than not 
related to his active service and noted that the veteran had 
a history of snorting cocaine and injection drug abuse in the 
past.  

There is no competent medical evidence to the contrary.  
Thus, no medical professional has ever related the veteran's 
hepatitis C to his military service.  As for any possible 
intravenous drug use contemporaneous with service, the law 
clearly prohibits service connection for a disease, resulting 
from willful misconduct due to the abuse of illegal drugs.  
38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.301(b), (c)(3), 
and (d).  

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).      


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hepatitis C is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


